DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 – 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharmuller et al. (US 9,764,778).
Regarding claim 1, Scharmuller et al. discloses a coupling plate of a docking device 6 to form electrical, electronic, hydraulic and/or pneumatic connections 61, comprising: an approximately flat base plate 62, at least two hydraulic coupling devices formed in the base plate (column 6, lines 12 - 18), at least one electronic connecting device (column 6, lines 45 - 60) to provide an electronic connection between a control device of a vehicle and a control device of an accessory device, at least one electrical connecting device 65, a centering device (see fig. 3, 4, column 5, lines 57 - 59, column 4, lines 22 - 67) with at least two coupling and/or counter coupling elements (some pairs from elements 61 and 43) for the relative alignment of the coupling devices of the coupling plate and if necessary corresponding couplings wherein the coupling plate is connected to a docking slot or a docking receptacle and the coupling plate relative to the axial connection direction of the docking device and is arranged to be positionally fixed on the docking slot or on the docking receptacle (see fig. 1 – 4, column 4, lines 22 - 67).

Regarding claim 4, Scharmuller et al. discloses the electronic connection device is designed to identify an accessory device (column 6, lines 45 - 60).
Regarding claim 6, Scharmuller et al. discloses at least one electrical connection is provided to detect, by means of a contact signal, whether two coupling devices are coupled together correctly to couple a vehicle and an accessory device (column 6, lines 45 - 60).
Regarding claim 7, Scharmuller et al. discloses a pneumatic connecting device is provided (column 6, lines 12 - 18).
Regarding claim 8, Scharmuller et al. discloses a valve block (valves in the attachment module 8) is flange-connected to the coupling plate on the coupling plate on the vehicle and is connected solidly to the base plate (column 6, lines 45 - 52).
Regarding claim 10, Scharmuller et al. discloses a method of coupling two coupling plates 45, 62 designed according to according to claim 1, comprising the following steps:22HGK-00101 P289523USinsertion of a docking slot in the insertion direction in a docking receptacle (see fig. 1, 2), coupling the docking slot with the docking receptacle, wherein when connecting both coupling plates, the centering pins (see fig. 3, 4) of the coupling plate connected to a docking receptacle are inserted into the corresponding centering recesses of the coupling plate connected to the docking slot and, in this manner, both coupling plates are aligned with each other, in particular in a vertical connecting plane, and wherein all electrical, electronic, hydraulic and/or pneumatic connections provided on docking slot and docking receptacle are connected together (column 6, lines 12 - 18).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scharmuller et al. (US 9,764,778) as applied to claim 1 above, and further in view of Martin et al. (US 9,270,052).
Regarding claim 2, Scharmuller et al. discloses all the limitations except connecting holes provided on the coupling plate to connect the coupling plate with a coupling device, such as a docking slot or a docking receptacle, wherein the connecting holes, tubular rubber or plastic bushings are arranged which are formed out of an elastic material wherein, in corresponding recesses of the plastic bushings, fasteners are arranged to attach the coupling plate to a coupling device.
Martin et al. discloses the connecting holes 168 provided on the coupling plate 142 to connect the coupling plate with a coupling device, such as a docking slot or a docking receptacle, wherein the connecting holes, tubular rubber or plastic bushings 180 are arranged which are formed out of an elastic material wherein, in corresponding recesses of the plastic bushings, fasteners 144 are arranged to attach the coupling plate to a coupling device (see fig. 3 and 6, column 7, lines 15 - 44).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Martin’s et al. mechanism of attaching the coupling plate to a coupling device for Scharmuller’s et al. coupling plate wherein connecting holes provided on the coupling plate to connect the coupling plate with a coupling device, such as a docking slot or a docking receptacle, wherein the connecting holes, tubular rubber or plastic bushings are arranged which are formed out of an elastic material wherein, in corresponding recesses of the plastic bushings, 
Regarding claim 9, Scharmuller et al. discloses all the limitations except the connecting holes 168 are provided on the coupling plate 142 to attach the coupling plate to a docking slot or to a docking receptacle of a docking device, wherein tubular bushings 180 of an elastic material are arranged in the connecting holes with a slight amount of clearance in the transverse direction to enable connecting bolts 144 to pass through the connecting hole or to ensure that there is dampening of a coupling movement in the axial direction.
Martin et al. discloses the connecting holes 168 are provided on the coupling plate 142 to attach the coupling plate to a docking slot or to a docking receptacle of a docking device, wherein tubular bushings 180 of an elastic material are arranged in the connecting holes with a slight amount of clearance in the transverse direction to enable connecting bolts 144 to pass through the connecting hole or to ensure that there is dampening of a coupling movement in the axial direction providing reliable connection coupling plate with a coupling device.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scharmuller et al. (US 9,764,778) as applied to claim 1 above, and further in view of Hio et al. (US 5,533,905).
Regarding claim 5, Scharmuller et al. discloses all the limitations except the electrical connecting device is provided to activate a light on an accessory device.
Hio et al. discloses the electrical connecting device is provided to activate a light on an accessory device (column 19, lines 33 - 46).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Scharmuller’s et al. electrical connecting device with Hio’s et al. light signaling the unconnectedness of the connector.

Response to Arguments
Applicant's arguments filed on 04/08/2021 have been fully considered but they are not persuasive.
The applicant argues: “The Examiner rejected Claims 1, 3-4, 6-8, and 10 under 35 U.S.C. §102 as anticipated by Scharmuller et al. (US 9,764,778). With respect to the issue discussed in the second paragraph of page 2 of the Non-Final Office Action, the Applicant's note that the centring device (105) disclosed in claim 1 are directly on the coupling plate (100) (see [0034] and Figs 11-12). In Scharmuller, the disclosed centring receiver (34) is on the positioning device (3) of the coupling part (1) (see column 4, line 47-52 and FIG. 1). Therefore, Scharmuller does not disclose a centring device directly on a coupling plate, as recited in claims 1 and 10.
The examiner points out  that Scharmuller et al. presents all elements of claim 1 including the centring device (see fig. 3, 4, column 5, lines 57 - 59, as pair of a large number of different connections 61 can be connected to the respective counter-connections 43 in a simple and reliable way, it is not receiver (34)). Scharmuller et al. overcomes other subject matter as it presented in claims 4, 6 – 8 and 10 comparing Scharmuller’s et al. fig. 1 – 4 and corresponding specification with language of claims of instant application. Examiner states that prior arts of Martin et al. (US 9,270,052) and Hio et al. (US 5,533,905)  met the requirements to establish a prima facie case of obviousness because belong to the same technical art presenting corresponding subject matter.
The applicant further argues: Claim 3 of the instant application discloses hydraulic connections (113) to supply a hydraulic connection to supporting foot cylinders. Scharmuller discloses that the force for the draw-in movement of a counter-coupling part (4) can occur via a hydraulic cylinder (36) of the coupling part (1). As a result of this movement, a counter-coupling part (4) can be pressed by the catching arm (33) in the coupling part (1) (see column 5, line 35-
The examiner states that Scharmuller et al. teaches hydraulic connections are provided to supply a hydraulic connection to supporting foot cylinders (column 5, lines 38 – 44, see fig. 1, 2, it is not such action of cylinders, claimed hydraulic connection supporting foot cylinders in claim 3)
The applicant further argues: P289523US33587.00101 / HGK-00101Claim 4 of the instant application discloses an electronic connection device (102) designed to identify an accessory device. The accessory device is for example a trailer (see [0041]). Scharmuller discloses electronic connections (61) comprising contacts for control signals. Such control signals can directly trigger valves in the attachment module (8). The attachment module (8) is a part of the counter-coupling part (4) (see column 6, line 45-55 and FIG. 8). Therefore, Scharmuller does not disclose an electronic connection device (102) designed to identify an accessory device, as claimed.
The examiner points out that Scharmuller et al. presents a large number of different connections 61 can be connected to the respective counter-connections 43 in a simple and reliable way (see fig. 3, 4, column 5, lines 57 - 59, designed to identify an accessory device)
The applicant further argues: Claim 8 recites a valve block (115) which is flange-connected to the coupling plate (100) on the vehicle and is connected solidly to the base plate (101). Scharmuller discloses a hydraulic connection, but not a valve block, which is flange-connected to the coupling plate (see column 6, line 12-18). Accordingly, Scharmuller does not disclose the claimed feature.
The examiner discloses same feature as “such control signals can directly trigger valves in the attachment module 8 for example. It can further be provided that the attachment module 8 comprises a control unit, which control unit is controlled by the control signals (column 6, lines 45 – 60).
 to reject claims in an application under 35 U.S.C. § 103, the Examiner must establish a prima facie case of obviousness. Using the Supreme Court's guidelines enunciated in Graham v. John Deere, 383 U.S. 1, 17 (1966), "obviousness" must be determined as follows: Under § 103, the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background, the obviousness or nonobviousness of the subject matter is determined. In KSR Int'l Co. v. Teleflex Inc., 550 US 398 (2007), the Supreme Court reaffirmed the Graham test, and indicated that although it should not be rigidly applied, a helpful insight into determining obviousness is to consider whether there is a teaching, suggestion or motivation in the prior art that would lead one of ordinary skill in the art to combine known elements of the prior art to arrive at the claimed invention. Importantly, the Court emphasized that a patent examiner's analysis under Section 103 should be made explicit in order to facilitate review. Thus, to establish a primafacie case of obviousness, the Examiner has an obligation to determine the scope and content of the prior art, identify the differences between the claims and the prior art, and determine the level of skill in the pertinent art at the time of the invention. The Examiner must then provide a "clear articulation of the reasons why the claimed invention would have been obvious." MPEP 2141. Applicant respectfully submits that the Examiner has not met the requirements to establish a prima facie case of obviousness.
The examiner disagrees. The prior arts of Martin et al. (US 9,270,052) and Hio et al. (US 5,533,905) belong to the same technical art and determine the scope and content of the prior art, .
The applicant further argues regarding cP289523US33587.00101 / HGK-00101laims 2 and 9: the Examiner rejected Claims 2 and 9 under 35 U.S.C. § 103 as obvious over Scharmuller et al. (US 9,764,778) in view of Martin et al. (US 9,270,052). As noted above, Scharmuller does not disclose a centring device 34 directly on a coupling plate. The disclosed centring device (34) is on the positioning device (3) of the coupling part 1 (see column 4, line 47-52 and FIG. 1). The claimed invention includes the centring device (105) directly on the coupling plate (100) (see [0034] and Figs 11-12). The direct position of the centring device (105) on the coupling plate (100) enables an exact alignment of both coupling plates with each other in a vertical connecting plane (see [0050]). As noted above, Scharmuller does not disclose the claimed invention. Furthermore, Claims 2 and 9 include additional limitations due to their dependency from Claim 1. As Scharmuller does not teach all the limitations in Claim 1, the connecting holes disclosed in Claims 2 and 9 are not the only feature that is not disclosed by the prior art. Martin does not disclose a centring device on a coupling plate, let alone the additional structural features recited in Claims 2 and 9. Applicants submit that Scharmuller and Martin, alone or in combination, fails to teach or suggest a coupling plate as claimed, including all of the elements recited in Claim 1 and therefore in Claims 2 and 9 which are according to Claim 1.
The examiner points out again that Scharmuller et al. presents a large number of different connections 61  including the centring device (see fig. 3, 4, column 5, lines 57 - 59, as pair of a large number of different connections 61 can be connected to the respective counter-connections 43 in a simple and reliable way, it is not receiver (34)). Scharmuller et al. in view of Martin overcomes 
The applicant further argues regarding cP289523US33587.00101 / HGK-00101laim 5:B5264887.2P289523US c33587.00101 / HGK-00101laim 5 has been rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Scharmuller et al and Hio et al. Applicants respectfully request reconsideration. The deficiencies of Scharmuller et al to meet all the limitations in claim 1 have been discussed above. Hio et al does not cure these deficiencies by disclosing an electrical connecting device to activate a light on an accessory device. Applicants submit that the combination of Scharmuller et al and Hio et al. fails to teach or suggest a coupling plate as claimed, including all of the elements recited in claim 1 and therefore in claim 5 which are according to claim 1. Accordingly, Applicants respectfully request withdrawal of the rejection of claim 5 under 35 U.S.C. §10333587.00101 / HGK-00101”.
The examiner already responded to applicants arguments regarding claim 1 and Hio’s et al. teaching “an electrical connecting device to activate a light on an accessory device” (column 19, lines 33 - 46). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831.
4/26/2021.
/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831